DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 3-5, 9-13, 16-17 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 20-21, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8/24/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jon Bills and Loxley Wang on 5/13/2022.

FOR THE CLAIMS:

Claim 1.	(Currently Twice-Amended) A circuit board comprising:
a first unique sublaminate that includes a plurality of ground layers and a plurality of signal layers;
a second unique sublaminate that includes a plurality of power layers and another plurality of signal layers;
a symmetry axis that bisects the circuit board between the first unique sublaminate and the second unique sublaminate, wherein:
the first unique sublaminate and the second unique sublaminate are distinct from one another, wherein the first unique sublaminate does not include any power layers;
the ground layers included in the first unique sublaminate and the power layers included in the second unique sublaminate mirror each other relative to the symmetry axis; and
the first unique sublaminate is stacked atop the second unique sublaminate such that all of the plurality of ground layers is stacked atop the plurality of power layers;
an integrated circuit mounted atop the first unique sublaminate; [[and]]
one or more ground vias that:
span across the first unique sublaminate to provide conductivity from the integrated circuit mounted atop the first unique sublaminate to the ground layers included in the first unique sublaminate; and
terminate within the first unique sublaminate to avoid reaching the second unique sublaminate and to avoid penetrating any of the plurality of power layers; and
one or more power vias that span across the first unique sublaminate and the second unique sublaminate to provide conductivity from the power layers included in the second unique sublaminate to the integrated circuit mounted atop the first unique sublaminate.


Claim 7 is cancelled.

Claim 13.	(Currently Twice-Amended) A system comprising:
a circuit board that comprises:
a first unique sublaminate that includes a plurality of ground layers and a plurality of signal layers;
a second unique sublaminate that includes a plurality of power layers and another plurality of signal layers; and
a symmetry axis that bisects the circuit board between the first unique sublaminate and the second unique sublaminate, wherein:
the first unique sublaminate and the second unique sublaminate are distinct from one another, wherein the first unique sublaminate does not include any power layers;
the ground layers included in the first unique sublaminate and the power layers included in the second unique sublaminate mirror each other relative to the symmetry axis; and
the first unique sublaminate is stacked atop the second unique sublaminate such that all of the plurality of ground layers is stacked atop the plurality of power layers;
an integrated circuit mounted atop the first unique sublaminate of the circuit board; [[and]] one or more ground vias that:
span across the first unique sublaminate to provide conductivity from the integrated circuit mounted atop the first unique sublaminate to the ground layers included in the first unique sublaminate; and
terminate within the first unique sublaminate to avoid reaching the second unique sublaminate and to avoid penetrating any of the plurality of power layers; and
one or more power vias that span across the first unique sublaminate and the second unique sublaminate to provide conductivity from the power layers included in the second unique sublaminate to the integrated circuit mounted atop the first unique sublaminate.

Claim 18 is cancelled.

Claim 20.	(Currently Twice-Amended) A method comprising:
sequentially laminating a first unique sublaminate of a circuit board that includes a plurality of ground layers and a plurality of signal layers;
sequentially laminating a second unique sublaminate of the circuit board that includes a plurality of power layers and another plurality of signal layers;
stacking the first unique sublaminate of the circuit board atop the second unique sublaminate of the circuit board such that the ground layers included in the first unique sublaminate and the power layers included in the second unique sublaminate mirror each other relative to a symmetry axis that bisects the circuit board between the first unique sublaminate and the second unique sublaminate, wherein:
the first unique sublaminate does not include any power layers; and
all of the plurality of ground layers is stacked atop the plurality of power layers;
mounting an integrated circuit atop the first unique sublaminate; [[and]]
incorporating, into the circuit board, one or more ground vias that:
span across the first unique sublaminate to provide conductivity from the integrated circuit mounted atop the first unique sublaminate to the ground layers included in the first unique sublaminate; and
terminate within the first unique sublaminate to avoid reaching the second unique sublaminate and to avoid penetrating any of the plurality of power layers;
incorporating, into the circuit board, one or more power vias that span across the first unique sublaminate and the second unique sublaminate to provide conductivity from the power layers included in the second unique sublaminate to the integrated circuit mounted atop the first unique sublaminate.

Allowable Subject Matter
Claims 1, 3-5, 9-13, 15-17 and 20-21 are allowed.

The following is an examiner’s statement of reasons for allowance of claims 1, 13 and 20: 
The prior art does not teach or suggest a circuit board and method comprising: a first unique sublaminate having a plurality of ground and a plurality of signal layers; a second unique sublaminate stacked below the first unique sublaminate having a plurality of power layers and another plurality of signal layers; the first and second unique sublaminates have a symmetry axis between them and the ground and power layers mirror each other, the first unique sublaminate does not include any power layers; and an IC mounted atop the first unique sublaminate; a ground via that spans across the first unique sublaminate connecting the IC to the ground layers of the first unique sublaminate and terminates within the first unique sublaminate; a power via that spans across the first and second unique sublaminate connecting the power layers to the IC; in combination with all other features claimed.
	Regarding claim 3-5, 9-12, 15-17 and 21, these claims are allowed based on their dependence on the allowable independent claims 1, 13 and 20 discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Duxbury et al. (US PG. Pub. 2004/0136168) discloses techniques for reducing the number of layers in a multilayer signal routing device.
Nelson et al. (US PG. Pub. 2006/0055049) discloses routing vias in a substrate from bypass capacitor pads.
Preda et al. (US PG. Pub. 2008/0093726) discloses a continuously referencing signals over multiple layers in laminate packages.
Togashi (US PG. Pub. 2009/0147489) discloses a structure for mounting feedthrough capacitors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847